Citation Nr: 0020089	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  97-27 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted, which 
is sufficient to reopen a claim of entitlement to service 
connection for epilepsy


REPRESENTATION

Appellant represented by:	Clayte Binion, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from February 1977 to February 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which found that new and material evidence adequate to reopen 
the claim for service connection for epilepsy had not been 
submitted.  

In September 1999, the Board found that the veteran had not 
submitted new and material evidence sufficient to reopen his 
claim for service connection for epilepsy.  The Board stated 
that the evidence submitted since the RO's May 1996 rating 
decision essentially restated or duplicated evidence and 
argument already of record.  

In a "Joint Motion for Remand and to Stay Further 
Proceedings" (hereinafter "Joint Motion"), filed with the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in March 2000, the veteran's 
representative and the General Counsel of VA requested that 
the Court vacate and remand the decision of the Board.  The 
parties stated that a remand was necessary because it 
appeared that the veteran had submitted a well-grounded claim 
for service connection for epilepsy and that the Board had 
failed to apply the analysis of Elkins v. West, 12 Vet. App. 
209, 218-219 (1999) and Winters v. West, 12 Vet. App. 203 
(1999), a remand was necessary.  In March 2000, the Court 
granted the motion and ordered that the Board decision be 
vacated and remanded.  


FINDINGS OF FACT

1. By decisions dated in October 1992, May 1993, and May 
1996, the RO denied service connection for epilepsy.  The 
veteran was properly notified of those decisions, and he 
did not perfect a timely appeal.

2. The evidence received subsequent to the May 1996 RO 
decision, for the claim for service connection for 
epilepsy, is not cumulative or redundant, bears directly 
and substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the veteran's claim.

3. The record contains evidence of a current diagnosis of 
epilepsy/seizure disorder, attributed to a history of a 
head injury, incurred in a motor vehicle accident during 
service.  


CONCLUSIONS OF LAW

1. New and material evidence having been presented, the claim 
of entitlement to service connection for epilepsy is 
reopened.  38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. 
§ 3.156(a) (1999).

2. The claim of entitlement to service connection for 
epilepsy is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records contain no record of 
complaints or diagnoses of seizures, epilepsy, or a head 
injury.  There is no report of an injury due to a motor 
vehicle accident at any time during the veteran's service.  

In May 1992, the veteran filed an initial claim for VA 
benefits for service connection for epilepsy with seizures.  
The veteran reported that this condition began in September 
1980.  

Private treatment records, dated from October 1990 to 
December 1991, noted complaints of seizures.  An 
electroencephalogram (EEG) in February 1991 was moderately 
abnormal and suggestive of underlying eptoleptogenic 
activity.  An assessment at that time noted that the seizures 
were of questionable etiology.  In December 1991 a history of 
new onset of seizures since November 1990 was reported.  

A VA general medical examination was conducted in August 
1992.  The veteran reported a history of being thrown from a 
vehicle during service in 1978 with a brief loss of 
consciousness.  He stated that he began to have periods of 
tremors in 1979, which continued to the present, with 
generalized convulsion in 1990 and 1991.  The examiner 
provided an impression of complex epileptic disorder not 
completely controlled by the use of medication.  The examiner 
noted that the history of head injury in 1978 "may or may 
not" be associated with the seizure disorder, noting a 
negative magnetic resonance imaging (MRI) scan after the 
onset of grand mal seizure.  

By rating decision in October 1992, the RO denied service 
connection for epilepsy, noting that there was no diagnosis 
during service or within the initial post-service year 
presumptive period.  The veteran was notified of this 
decision under cover letter dated in November 1992.  The RO 
decision is final as to evidence of record at the time. 38 
U.S.C.A. § 7105(c) (West 1991 & Supp. 1999); 38 C.F.R. § 
20.1103 (1999).

The veteran filed a request to reopen his claim for service 
connection for epilepsy in December 1992.  In a letter, dated 
in March 1993, a friend of the veteran stated that the 
veteran was involved in an accident in approximately June 
1978 and was airlifted from the island, on which they were 
stationed.  By rating decision in May 1993, the RO found that 
the evidence submitted warranted no change in the prior 
denial of service connection for epilepsy.  The veteran was 
notified of this decision under cover letter dated in June 
1993.  The RO decision is final as to evidence of record at 
the time.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

VA outpatient treatment records, dated from January 1995 to 
January 1996, reported a diagnosis of seizure disorder.  In 
January 1996, an assessment of post-traumatic seizures was 
reported, with no report of the trauma to which the seizures 
were attributed.  

The veteran filed a request to reopen his claim for service 
connection for epilepsy in February 1996.  By rating decision 
in May 1996, the RO found that new and material evidence 
adequate to reopen the claim for epilepsy had not been 
submitted.  The veteran was notified of this decision under 
cover letter dated in May 1996.  The RO decision is final as 
to evidence of record at the time.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.

The veteran filed a request to reopen his claim for service 
connection for seizure disorder in February 1997.  The 
evidence, submitted since the final RO decision in February 
1996, includes VA treatment records, statements from the 
veteran, and testimony at a hearing.  

A VA neuropsychiatric report in June 1995 noted a history of 
seizures, which the veteran attributed to a head injury 
sustained in a motor vehicle accident in 1981.  The record 
contains VA outpatient treatment records, dated from December 
1992 to May 1997, which report a history of seizures since 
1978.  In May 1997, a history of a closed head injury in an 
automobile accident 1978-1979 was reported with seizures 
beginning six months after the accident.  

In his VA Form 9, substantive appeal, received in August 
1997, the veteran stated that he was thrown from the back 
window of a truck during a field exercise while in service.  
He reported that he lost consciousness and was taken by 
helicopter to the emergency room.  

At a hearing before the undersigned in July 1999, the veteran 
testified that he sustained a head injury in an accident in 
1978 or 1979, while on an exercise conducted on an island 
offshore of California.  Transcript, pp. 3-4.  He stated 
that he was taken to the emergency room and began to 
experience dizziness the following day.  Transcript, p. 5.  
The veteran submitted an undated photograph of himself 
standing next to a truck with some damage to the cab and 
fender.  He stated that he injured his ribs and legs and was 
unable to walk after the accident.  Transcript, p. 6.  The 
veteran also submitted a copy of the March 1993 letter from 
a friend and a copy of a VA treatment report - both of which 
were already of record.  He reported that he began to have 
trembling in his hands and experienced lightheadedness, which 
evolved into seizures.  Transcript, p. 7.  He testified that 
he began to have major seizures five-to-six years after 
discharge from service.  Transcript, p. 8.  


II. Analysis

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The veteran's claim for service connection for epilepsy was 
previously denied by RO rating decisions in October 1992, May 
1993, and May 1996.  The evidence submitted since the last 
final RO decision in May 1996 includes VA treatment records, 
statements from the veteran, and testimony at a hearing.  In 
his statements and testimony, the veteran continued to 
contend that his epilepsy and seizures were the result of a 
motor vehicle accident during service in approximately 1978 
or 1979.  The VA treatment record in May 1997 attributed the 
veteran's post-traumatic seizures to a closed head injury in 
an automobile accident in 1978-1979.  The Board finds that 
the evidence submitted is both new and material, in that it 
provides a more complete picture of the veteran's current 
condition and a more detailed description of the inservice 
events to which he alleges the condition is connected.  

The Board must now determine whether, based upon all the 
evidence and presuming its credibility, the veteran's claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease 
or injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 
Vet. App. 341, 343-344 (1996).

In the instant case, the veteran has submitted evidence of a 
current disability.  VA treatment records establish a 
diagnosis of epilepsy/seizure disorder with ongoing treatment 
for seizures and seizure disorder.  

The veteran contends that his seizures are attributable to a 
motor vehicle accident during service, during which he 
suffered a head injury and was treated at the emergency room.  
The veteran submitted a letter from a fellow serviceman 
stating that the veteran was involved in an accident in 1978.  
The veteran's service medical records contain no mention of 
any head injury, seizures, epilepsy, or of any injuries 
secondary to a motor vehicle accident.  

The record contains competent medical evidence of a nexus 
between the veteran's current epilepsy/seizure disorder and 
the history of a head injury during service.  Although there 
is no medical or service corroborating evidence of the 
incurrence of a head injury during service, the Board 
presumes the credibility of the veteran's statement for 
purposes of determining whether his claim is well grounded.  
See Robinette, 8 Vet. App. at 75.  In addition, the Board 
notes that the parties stated in the Joint Motion that the 
veteran's claim appeared to be well grounded.  

Based on the veteran's statements and the VA treatment 
records, the Board finds that the veteran's claim for service 
connection for epilepsy is well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).  The VA has a duty to assist the 
veteran in the development of all facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1998).  
The claims folder contains the veteran's service medical 
records and the RO has requested and received VA and private 
treatment records.  The veteran's representative has 
indicated an intention to submit additional evidence in 
support of the veteran's claim, pursuant to the Court remand.  
The Board finds that additional development is necessary to 
meet the duty to assist pursuant to 38 U.S.C.A. § 5107(a).


ORDER

The application to reopen the claim of service connection for 
epilepsy is granted.

The claim of entitlement to service connection for epilepsy 
is well grounded.  To this extent, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
epilepsy is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1. The RO should request that the veteran 
identify all medical care providers who 
have treated him for his epilepsy/seizure 
disorder since May 1997.  After securing 
the necessary release, the RO should 
obtain these records.

2. The RO should request that the veteran 
submit any evidence, not already of 
record, which establishes the incurrence 
of a head injury during a motor vehicle 
accident during service, as contended by 
the veteran.  The veteran should 
specifically identify, to the extent 
possible, the date, his military unit, 
and his location at the time of the 
accident.

3. The RO should contact the National 
Personnel Records Center (NPRC) and/or 
the service department, using the 
veteran's report of the details of the 
incident, to obtain any service medical 
records not already of record or any 
record of the reported accident during 
service.  

4. After completion of the above 
development, to the extent possible, the 
RO should arrange for an examination of 
the veteran by an appropriate VA 
specialist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of the 
veteran's epilepsy/seizure disorder.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner should 
express an opinion as to whether the 
veteran's current epilepsy/seizure 
disorder is due to or was aggravated by 
any incident of service, specifically the 
alleged head injury during service.  
The examiner should note the basis for 
any conclusion, including whether 
etiology is based on a review of the 
records or a history provided by the 
veteran.  

5. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

6. The RO should then adjudicate the claim 
for service connection for epilepsy.  If 
the claim remains denied, the veteran 
should be furnished with a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  
The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 



